IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                               FILED
                                                               July 21, 2008
                               No. 07-20756
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

PAUL MINIX

                                         Plaintiff-Appellant

v.

LAWRENCE STOKER, Grievance Coordinator; SANDRA LEE, Correctional
Officer; RUTH NALLEY, Correctional Officer; DIANA CLAY, Assistant Warden;
EVELYN BRANHAM, Mailroom Supervisor; CHRISTINA MELTON CRAIN;
MICHAEL WATSON, Correctional Officer; LEONARD GARCIA, Prison Inmate;
HAROLD HALEY, Captain; SHIRLEY NUNN, Property Officer; D L FINKE,
Texas Department of Criminal Justice Assistant Representative; FRANK
HOKE, Accessory to Court Supervisor

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:07-CV-2398


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
     Proceeding pro se and in forma pauperis (IFP), Paul Minix, Texas prisoner
# 638154, filed the instant 42 U.S.C. § 1983 suit to seek redress for several
alleged improper acts perpetrated upon him by numerous prison officials. Minix

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20756

subsequently sought leave to file a supplemental complaint. The district court
denied Minix’s motion to supplement, dismissed his § 1983 suit as frivolous, and
denied his request to proceed IFP on appeal. Minix now requests authorization
to proceed IFP on appeal, and he also moves this court for permission to file a
supplemental brief. Minix’s request to file a supplemental brief is granted.
      Minix argues that the district court erred by dismissing the claims raised
in his initial complaint as frivolous. He argues that defendants Stoker, Lee, and
Nalley refused to file his grievances, retaliated against him, deprived him of his
property, and infringed his right of access to courts.
      Minix has not shown that the district court erred by concluding that he
had no constitutional right to an inmate grievance system. See Orellana v. Kyle,
65 F.3d 29, 31-32 (5th Cir. 1995). Minix’s claims of retaliation are unavailing
because they are based on no more than his own conclusional assertions and
because he has failed to “allege a chronology of events from which retaliation
may plausibly be inferred.” See Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir.
1995); Whittington v. Lynaugh, 842 F.2d 818, 819 (5th Cir. 1988). Minix’s access
to courts claim fails because he has not shown that the defendants’ acts
prejudiced his position in a specific suit. See McDonald v. Steward, 132 F.3d
225, 230-31 (5th Cir. 1998). Minix’s claims concerning deprivation of property
fail because Texas has an adequate postdeprivation remedy for confiscation of
property. See Cathey v. Guenther, 47 F.3d 162, 164 (5th Cir. 1995); Sheppard v.
La. Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989). Minix has not shown that
the district court abused its discretion by dismissing these claims as frivolous.
See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).
      Minix contends that Assistant Warden Clay violated his constitutional
rights by endorsing the improper acts of other defendants. This claim fails
because Minix has not shown that Clay was personally involved in the acts of
which he complains. See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).



                                        2
                                  No. 07-20756

      Minix argues that defendant Branham infringed his rights by retaliating
against him, disposing of his property, and interfering with his mail. Minix’s
claims that Branham retaliated against him are based on nothing more than
Minix’s own beliefs, which are insufficient to raise a cognizable retaliation claim.
See Whittington, 842 F.2d at 819. Minix’s contention that Branham wrongly
disposed of his property fails to set forth a valid § 1983 claim because the state
of Texas provides an adequate avenue of relief for this claim. See Cathey, 47
F.3d at 164; Sheppard, 873 F.2d at 763. Finally, Minix has failed to show that
his constitutional rights were infringed with respect to his mail. See Busby v.
Dretke, 359 F.3d 708, 722 (5th Cir. 2004); see also Brewer v. Wilkinson, 3 F.3d
816, 825 (5th Cir. 1993).
      Minix challenges the district court’s denial of his motion to supplement.
He argues that his claims were all sufficiently related to be presented in the
same suit because they all involve acts that took place on the same prison unit
and because he cannot be granted complete relief unless all of these claims are
considered in the same suit. Minix has not shown that the district court erred
by denying his motion to supplement. See Patton v. Jefferson Corr. Ctr., 136
F.3d 458, 464 (5th Cir. 1998).
      Minix has failed to show that he will raise a nonfrivolous appellate claim.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983). Consequently, his motion to proceed IFP on appeal is
denied, and this appeal is dismissed as frivolous. See 5TH CIR. R. 42.2; Baugh,
117 F.3d at 202 n.24.
      The dismissal of this appeal as frivolous counts as a strike for purposes of
28 U.S.C. § 1915(g), as does the district court’s dismissal of Minix’s suit as
frivolous. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Minix also earned a strike in a previous suit. See Minix v. Dixon, 80 F. App’x
328, 329 (5th Cir. Nov. 4, 2003). Because Minix now has accumulated at least
three strikes, he is barred from proceeding IFP in any civil action or appeal filed

                                         3
                                 No. 07-20756

while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; MOTION TO FILE SUPPLEMENTAL BRIEF
GRANTED; APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                       4